DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2021, has been entered.
 
Acknowledgments
In the reply, filed on March 17, 2021, Applicant amended claim 1.
In the final rejection of December 10, 2020, Examiner noted that the information disclosure statement filed March 19, 2020, fails to comply with 37 CFR 1.98(a)(2). Applicant did not address this concern in the reply. Concern is maintained.
Examiner rejected claims 1-3 and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant amended claim 1. Rejection is withdrawn.
Currently, claims 1-3 and 9 are under examination.

Information Disclosure Statement
The information disclosure statement filed March 19, 2020, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of JP H11-169641 has not been provided in the application file. Note: a copy of JPH11169461 has been provided in the application file but has not been cited in the information disclosure statement. It is unclear whether Applicant was instead intending to cite JPH11169461 on the information disclosure statement.
A copy of JP H11137687 has not been provided in the application file. Note: a copy of JP4298821B2 has been provided in the application file but has not been cited in the information disclosure statement. It is unclear whether Applicant was instead intending to cite JP4298821B2 on the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 1, the claim recites wherein the inner shield… has a wall thickness “no more than approximately 0.025 inches”; however, such is new matter not described in the Specification. The Specification (paragraph [0040]) instead states: Typical wall thickness for a PLA outer cover of an exemplary embodiment of the present invention is "approximately 0.025 inches". Claims 2, 3, and 9 are rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regards to claim 1, the term "approximately 0.025 inches" is a relative term which renders the claim indefinite.  The term "approximately 0.025 inches" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
	In regards to claim 1, the claim recites wherein the inner shield is formed from polylactide (PLA), and wherein at least one of said hub and said inner shield is made of a biodegradable material. Polylactide is known to be a biodegradable material. In the event that the inner shield is the component made of a biodegradable material, it is unclear whether “a biodegradable material” is the same material or a different material from polylactide (PLA). Claims 2, 3, and 9 are rejected by virtue of being dependent upon claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	In regards to claim 3, the claim recites wherein said biodegradable polymer is selected from the group consisting of polylactide, polyvinyl alcohol, and starch-filled polypropylene. Claim 3 depends upon claim 2 which depends upon claim 1. Claim 1 recites wherein the inner shield is formed from polylactide (PLA). Thus, in regards to claim 3, if the inner shield is the component made of a biodegradable material comprising a biodegradable polymer consisting of 
	In regards to claim 3, the claim recites wherein said biodegradable polymer is selected from the group consisting of polylactide, polyvinyl alcohol, and starch-filled polypropylene. Claim 3 depends upon claim 2 which depends upon claim 1. Claim 1 recites wherein the inner shield is formed from polylactide (PLA). Thus, in regards to claim 3, if the inner shield is the component made of a biodegradable material comprising a biodegradable polymer consisting of polyvinyl alcohol or starch-filled polypropylene, such fails to include all of the subject matter of claim 1 in which the inner shield is already stated to be formed from polylactide (PLA).
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stevens (US 3,073,307), and further in view of Erickson et al (US 2006/0032769), Walton (WO 93/11814), Leonard (US 5,431,630), and Thorne (US 5,823,997).
In regards to claim 1, Stevens teaches a drug delivery needle cannula assembly (Figures 1-4), comprising: 
a hub (hub section [11] and ring section [13]), the hub comprising a first end and a second end, and a hub protrusion (distal portion of ring section [13] that extends distally of hub section [11]) extending distally of the first end of the hub (Figure 1)
a needle cannula (cannula [12]) inserted into and fixedly connected to said hub protrusion such that a patient end of the needle cannula extends distally of the hub protrusion and a non-patient end of the needle cannula extends within a hub cavity of the hub (Figure 1)
an inner shield (sheath [21]) removably disposed on the hub protrusion for covering the patient end of the needle cannula and abutting a base of the hub at a first end of the inner shield (Figure 1)
wherein said hub comprises side walls that remain exposed when said inner shield is disposed on said hub protrusion (Figure 1)
Stevens teaches the hub adapted to being mounted on the outlet end of a hypodermic syringe and other apparatus for administering medicaments (column 1, lines 9-14); however, Stevens does not specifically teach the hub adapted for connection to an insulin pen with the non-patient end extending within the hub cavity of the hub to penetrate a septum and access a fluid within the insulin pen when the hub is connected to the insulin pen. Erickson et al teaches a drug delivery needle cannula assembly (Figures 1-7), comprising a hub (hub [21]) adapted for connection to an insulin (paragraph [0004]: insulin) pen (medical delivery pen [30]) (Figure 2) with a non-patient end (proximal pointed tip [26"]) extending within a hub cavity (recess [23]) of the hub to penetrate a septum (membrane) and access a fluid (medication) within the insulin pen when the hub is connected to the insulin pen (paragraph [0026]). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the hub, of the rd paragraph)(page 3, Description of the Preferred Embodiments, 3rd paragraph). Further, Stevens is silent about whether the inner shield is formed from polylactide (PLA) and has a wall thickness no more than approximately 0.025 inches, and whether at least one of said hub and said inner shield is made of a biodegradable Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified assembly of Stevens, Erickson et al, Walton, and Leonard would not operate differently with the claimed wall thickness of the inner shield. Further, Applicant places no criticality on the claimed wall thickness of the inner shield. Further, Stevens does not teach a label tab removably bonded to the second end of the hub for preserving a sterility of the non-patient end of said needle cannula prior to removal of the label tab, and said label tab is bonded to the second end of the hub, as 
	In regards to claim 2, in the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, Stevens is silent about a biodegradable material. Leonard teaches that said biodegradable material comprises a biodegradable polymer (column 3, lines 49-53). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the biodegradable material, of the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, to comprise a biodegradable polymer, as taught by Leonard, as such is a heat-labile material (column 3, lines 49-61) which can melt and flow onto the needle cannula when heated and, when cooled, the material will solidify and encapsulate the needle cannula within the chamber of the inner shield (Abstract) which will prevent inadvertent needle cannula punctures or sticks (column 1, lines 5-7) from a used needle cannula.

In regards to claim 9, in the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, Stevens does not teach a label tab. Thorne teaches that said label tab comprises a label [114]. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the label tab, of the modified assembly of Stevens, Erickson et al, Walton, Leonard, and Thorne, to comprise a label, as taught by Thorne, as such will provide a sterile barrier and tamper indicator until removed from the hub for use (column 7, lines 8-11).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783